DISSENTING OPINION.
Concurring in all other respects, the writer dissents from so much of the majority opinion as overrules the fourth assignment of error, and holds that appellant's first special exception to appellee's petition was properly overruled. The petition described the property alleged to have been injured by the defendant as "about the amount of $780 worth of nursery stock," and as "said trees." The special exception referred to challenged this description as being too general.
In Schneider v. Ferguson, 77 Tex. 572, the property involved was described as "a stock of goods, consisting of salt, coal oil, apricots in cans, bottles of extract of vanilla, bottles of chowchow, starch, black pepper, cinnamon bark, pipes, cloves, cinnamon pulverized, cayenne pepper, cans of tea, cloves, boxes of stove polish, saucers, powder in cans, cups, ropes, lamp burners, lamp wicks, buckets, sugar, empty barrels, and various other kinds of goods usually kept by a retail grocer. Also many articles of personal property necessary for use in connection with such a business, which were in the store at said time, and that among such other things was a pair of platform scales and a stove. That all of said property was reasonably worth the sum of $600, and that plaintiffs are unable to give a more accurate description of the same." The petition was excepted to upon the ground that the property was not sufficiently described, and the Supreme Court held that the exception should have been sustained.
In Beck v. Avondino, 82 Tex. 314, the property was described as "millinery goods, consisting of hats, bonnets, laces, ribbons, flowers, braids, hairpins, trimmings of all kinds, being a complete stock of millinery goods of all kinds of the value of $3,000." It was held on appeal that the petition was obnoxious to a demurrer, because it did not set out the quantity and the value of each of the several articles of property comprising the stock of goods. The opinion in that case was written by the present Chief Justice of this court, and cites with approval Schneider v. Ferguson, supra. See, also, Townes on Pleading, 278, 279.
The majority opinion does not controvert the rule announced and applied *Page 136 
in the cases cited, but seems to rest upon the theory that this case is of another class, and the rule referred to not applicable. The distinctions sought to be made are, (1) that the plaintiff had contracted to sell the nursery stock for a specified amount, and sought to recover the contract price as the measure of his damages; and (2) that it was developed upon the trial that the defendant was fully apprised of the matters it was called upon to meet and defend against.
Considering the latter point first, it seems sufficient to say that matters which were developed after the ruling complained of was made can have no bearing on the question of the correctness of the ruling. If no other error was pointed out, this court might consider the matters referred to in determining whether the error in the ruling had become harmless.
As to the other point, the petition, as the writer construes it, does not seek to recover special damages, or the contract price, only, but contains averments authorizing the admission of testimony as to, and a recovery for, the market value of the property. In fact, there is no specific averment in the petition that the persons with whom the plaintiff had contracted for the sale of the property had agreed to pay therefor $780, or any other specified sum. But, conceding that the plaintiff sought to recover the contract price as special damages, the writer is of the opinion that his petition was so framed as to admit proof of and authorize a recovery for general damages, which would be the market price of the property. Furthermore, if it be conceded that the petition is so framed as not to admit of a recovery other than the contract price of the property, no sufficient reason is seen why that fact should be held to dispense with the same particularity of description which otherwise would be required. When an action is brought to recover damages on account of conversion of or injury to property, it seems to me that the measure of damages laid in the petition, whether general or special, is wholly immaterial in determining the degree of particularity with which the property should be described in the pleading upon which recovery is sought.